Citation Nr: 0016871	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for phlebitis of the 
left lower extremity.

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the left forearm, to include residuals of 
injury to Muscle Groups VII and VIII, currently evaluated as 
30 percent disabling, flexion contracture of the left elbow, 
currently evaluated as 10 percent disabling, and scar of the 
left forearm, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.  He was a prisoner of war of the German 
Government during this period of service.  The veteran also 
served on active duty from August 1946 to July 1961.  

In March 1976, the veteran submitted his initial claim for 
service connection.  In a rating in July 1976, the regional 
office granted service connection for residuals of a gunshot 
wound of the left forearm, with retained metallic foreign 
bodies, a tender scar, and injury to Muscle Groups VII and 
VIII, evaluated as 20 percent disabling. 

In April 1994, the veteran requested service connection for 
phlebitis, and requested an increased rating for the 
residuals of the gunshot wound.  In September 1994, the 
regional office denied the veteran's request for an increased 
rating for the residuals of the gunshot wound.  This rating 
also reviewed the evidence of record, including the service 
medical records, and denied service connection for phlebitis. 

The veteran appealed.  In June 1997, the Board remanded the 
case, noting that the issues on appeal included entitlement 
to service connection for phlebitis of the left lower 
extremity, and entitlement to an increased rating for 
residuals of a gunshot wound to the left forearm, currently 
evaluated as 20 percent disabling.  

After additional development occurred, the regional office 
again denied the veteran's claim for service connection for 
phlebitis.  In a rating in July 1999, the regional office 
revised the rating for residuals of the gunshot wound of the 
left forearm.  The regional office assigned a 30 percent 
evaluation for residuals of the gunshot wound of the left 
forearm, impairment of Muscle Groups VII and VIII, assigning 
a 30 percent evaluation, effective from March 4, 1976.  In 
addition, the regional office assigned a 10 percent 
evaluation for flexion contracture of the left elbow, 
effective from March 4, 1976.  The regional office also 
assigned a 10 percent evaluation for a scar of the left 
forearm, effective from April 25, 1994.  

The veteran was informed of this July 1999 rating action, and 
informed that the combined compensation rating for his 
service-connected disabilities was increased to 40 percent, 
effective March 4, 1976.  He was informed, however, that due 
to receipt of retired pay which was greater than his 
Department of Veterans' Affairs (VA) compensation benefits, 
the VA could not actually pay him any additional monetary 
benefits.  The veteran thereafter did not disagree with the 
effective dates for the assignment of the new awards, and 
there is no issue presently before the Board relating to the 
effective date for the increased award of such benefits.  

However, under the provisions of Fenderson v. West, 12 
Vet.App. 119 (1999), the Board will review the issue of an 
increased rating so as to include the questions of 
entitlement to a rating in excess of 30 percent for 
impairment to Muscle Groups VII and VIII (effective from 
March 4, 1976), a rating in excess of 10 percent for flexion 
contracture of the left elbow (effective from March 4, 1976), 
and a rating in excess of 10 percent for a scar of the left 
forearm (effective from April 25, 1994).  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  The veteran was treated for cellulitis of the left ankle 
in 1942, which was acute and transitory in nature; such 
condition did not represent a chronic disease process.  

3. Subsequently, the veteran was a prisoner of war for 
approximately 2 years in Germany during World War II. 

4.  Varicose veins and phlebitis of the left lower extremity 
were not present in service, were first demonstrated many 
years after discharge from service, are not shown to be 
medically related to any incident or disability treated in 
service, and have not been aggravated by any 
service-connected disability.  

5.  In evaluating this case, the amended criteria for rating 
residuals of gunshot wounds with resulting damage to muscles, 
effective from July 3, 1997, is neither more nor less 
favorable to the veteran than the old criteria.  

6.  The veteran sustained a severe gunshot wound to the left 
forearm, his nondominant upper extremity, with impairment to 
Muscle Groups VII and VIII, including impaired function of 
the wrist and fingers.  

7.  The gunshot wound to the left forearm caused a flexion 
contracture of the left elbow with occasional pain and slight 
limitation of motion of the left elbow, but without 
limitation of extension of the forearm to 45 degrees or 
limitation of flexion of the forearm to 110 degrees.  

8.  The residuals of the gunshot wound to the left forearm 
include a tender scar on the left forearm.  


CONCLUSIONS OF LAW

1.  Phlebitis of the left lower extremity was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and has not been shown to be proximately 
due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (1999).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the left forearm, with 
impairment to Muscle Groups VII and VIII, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.44-4.59, 4.71, Diagnostic Codes 5307, 5308 
(1999).

3. The criteria for a rating in excess of 10 percent for 
flexion contracture of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-
4.42, 4.44-4.59, 4.71, Diagnostic Codes 5206-5208 (1999).

4. The criteria for a rating in excess of 10 percent for scar 
of the left forearm have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.48, 4.59, 
4.71, Diagnostic Codes 7803, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he was treated for 
phlebitis of the left ankle in 1942, that he continued to 
have occasional problems with swelling of the left ankle in 
service, and that he was treated on different occasions for 
swelling of the left ankle, diagnosed as phlebitis of the 
left ankle, after discharge from service.  He maintains that 
he should be granted service connection for this chronic 
disability.  He also maintains that he should receive an 
increased rating for the residuals of the gunshot wound to 
the left forearm in view of the increased disability in 
recent years.  

I.  Background

In May 1942, the veteran was hospitalized for approximately 
eight days for treatment of an inflammation around the left 
ankle joint of approximately three days' duration, without 
history of trauma.  On physical examination, the skin was 
clear, and the vascular system was reported negative.  The 
inflammation had gradually ascended the leg.  The diagnosis 
was cellulitis, acute, nonsupportive, of the left ankle, 
cause undetermined.  The disorder was treated by bed rest and 
hot soaks, and the cellulitis subsided.  The veteran was able 
to return to full duty.  On examination for discharge from 
service in September 1945, the veteran reported a history of 
swelling of the "right" ankle in "1941."  The vascular 
system was normal.  

On examination for enlistment in August 1946, the 
musculoskeletal system and vascular system were reported 
normal.  The service medical records for the veteran's second 
period of service, including physical examinations in 1960 
and on discharge from service in May 1961, fail to show any 
complaints, findings, or diagnoses indicative of swelling of 
the left ankle, phlebitis, or varicose veins.

In November 1950, when stationed in Korea, the veteran 
received a gunshot wound to the left forearm.  He was 
hospitalized for treatment of the wound, including 
debridement.  It was indicated that he had received a 
penetrating missile wound of the left forearm, with no artery 
or nerve involvement.  He also incurred a compound comminuted 
fracture of the middle third of the left ulna, with no nerve 
or artery involvement.  He received extensive treatment as 
the fracture and the wound healed slowly.  An X-ray of the 
left forearm in late February 1951 showed osteoporotic 
changes in the regional bones of the left wrist joint, with 
definite callus formation around the fracture site.  In late 
March 1951, X-rays revealed good healing of the fracture, and 
the veteran began physiotherapy.  In mid-April 1951, the 
veteran had a good range of motion of the wrist and hand, 
with only some limitation in supination.  He was able to 
return to full duty.  

In July 1951, the veteran complained of some pain in his left 
arm.  An X-ray revealed a well-healed compound fracture of 
the left radius.  Physical examination showed that he had 
good function and fair muscle power.  It was the opinion of 
the examiner that the pain was secondary to soft tissue 
scarring in the area of the fracture, and that no treatment 
was indicated.  

The veteran was hospitalized in May and June 1958 and January 
and February 1960 for disabilities unrelated to the present 
claims, and there were no complaints, findings, or diagnoses 
relating to a disability of the left forearm.  On an annual 
physical examination in November 1960, the musculoskeletal 
system was reported normal.  On examination for discharge 
from service in May 1961, the veteran noted a six-month 
history of small growths or benign tumors around the lateral 
aspect of the left leg.  There were no complaints, findings, 
or diagnoses indicative of cellulitis, phlebitis, or varicose 
veins around the left lower leg.  The physical examination 
showed a contracture of the left elbow, a scar of the left 
forearm, and X-rays of the left forearm which showed an old 
healed fracture of the ulna with solid union and numerous 
gunshot fragments in the soft tissues.  There was some 
limitation of pronation of the left elbow.  

On a VA examination in June 1976, the veteran reported a 
history of being treated for phlebitis for two weeks in early 
1942.  He stated that in 1962, about six months after 
retirement from service, his left ankle again became red, 
swollen, and tender, and that he was treated with bed rest, 
hot packs, and antibiotics at the Army hospital at Fort Knox, 
Kentucky.  He stated that they provided elastic stockings.  
He indicated that last flare up was in 1973 when he was on 
vacation at Celina, Tennessee, and he developed another 
episode of swelling, soreness, and redness of the left ankle.  
He stated that he was treated with Coumadin, antibiotics, 
elastic stockings, and bed rest, and provided with a 
diagnosis of phlebitis.  He stated that he had had no 
problems with the left ankle since that time, but that his 
ankle was tender and painful on occasion.  

The veteran also indicated that he had been a prisoner of war 
for 26 months in Germany during World War II, and that, while 
he was "banged around", there were no definite injuries.  He 
stated that he did receive a gunshot wound to the left arm in 
1950.  The rifle bullet entered about the upper third of the 
left forearm, just below the elbow, and over the ulna, medial 
aspect of the ulna, with the bullet ranging dorsally and 
laterally coming out just beside the radius.  The wound at 
the point of entrance was about 1/2-inch in diameter, and was 
currently well healed.  The veteran complained that he did 
not have complete extension of the fifth left finger.  

On physical examination, the veteran had a 2 1/4-inch scar on 
the dorsum of the left forearm which was attached to the 
underlying musculature, both flexors and extensors.  On 
examination of the left finger, he lacked the last 20 degrees 
of extension and the last 45 degrees of extension at the 
distal interphalangeal joint.  He could fully flex the finger 
and had good strength in the flexors.  On flexion or 
extension of the fingers of the wrist, there was movement 
from attachment of the scar over the midportion of the dorsum 
of the left forearm.  Muscle Groups VII and VIII were 
involved.  The veteran stated that the scars ached at times.  
He stated that he used the left arm after service when he was 
employed as a security guard, a painter, and laborer.  There 
was normal range of motion in the ankles and toes.  He wore 
support hose, and there was no edema in the left leg.  There 
were numerous small venules in the left lower extremity from 
the knee down.  There were no actual superficial varicosities 
seen.  X-rays of the left ankle were normal.  X-rays of the 
left forearm and left hand showed multiple metallic fragments 
in the posterior aspect of the left forearm and deformity of 
the midshaft of the left ulna.  The diagnoses included 
residuals of compound comminuted fracture of the left ulna, 
gunshot wound, with residual involvement of Muscle Groups VII 
and VIII, limited function of the fifth left finger secondary 
to residuals of the gunshot wound, multiple foreign bodies in 
the left forearm, and history of attacks of phlebitis 
involving the left ankle with varices secondary to deep vein 
involvement.  

On a social and industrial survey in April 1992, the veteran 
reported that he had worked as a laborer and maintenance 
person running the boiler room for Durkee Foods and then 
Edible Oil in Louisville, Kentucky, from the time he was 
discharged from service until he retired in May 1987.  His 
medical history included being wounded in November 1950 and 
being treated at Fort Bragg for phlebitis.  

On a VA prisoner of war examination in 1991, the veteran 
reported being in excellent health and having no particular 
problems except some muscle cramps in the left arm.  Physical 
examination did not show any specific disabilities relating 
to the present claims.  

In 1994, the veteran submitted treatment records from a 
private medical facility showing treatment between 1968 and 
1993 for various disabilities unrelated to the present 
claims.  In November 1992, he was seen for complaints of 
swelling in the left lower extremity, with the diagnosis of 
superficial phlebitis.  A venogram of the left lower 
extremity was reported normal.  

On a VA examination in June 1994, there was scarring of the 
left forearm compatible with a history of a gunshot wound.  
The thumb and fingers proximated without difficulty.  There 
was active range of motion of the left wrist with 
dorsiflexion to 60 degrees, palmar flexion to 80 degrees, and 
full radial and ulnar deviation.  There was good strength in 
both wrists, with the right being moderately better than the 
left.  X-rays of the left forearm and wrist showed some 
deformity of the midportion of the radius and ulna from old 
healed fractures, with multiple lead fragments in the soft 
tissues.  There were marked degenerative changes in the 
medial and lateral epicondyles and left radial head.  The 
diagnoses included status post gunshot wound of the left 
forearm with comminuted ulnar fracture with retained foreign 
body, and severe degenerative changes of the left elbow.  

On further examination, the veteran reported a history of 
phlebitis, with the first episode being in 1942.  He reported 
"flare ups" in the left lower extremity every 18 months, with 
treatment being leg elevation, Indocin, and warm compresses 
at times.  On physical examination, there was no swelling in 
the left leg.  He did have some superficial varicosities as 
well as spider angiomas.  He had a palpable dorsalis pedis 
posterior tibial pulses bilaterally.  There was no evidence 
of inflow disease, and despite the presence of varicose 
veins, he did not suffer from chronic venous insufficiency.  
The examiner expressed the opinion that the phlebitis which 
the veteran reported was phlebitis of the superficial 
varicose veins only as he did not seem to have chronic edema 
of the left leg.  

At a hearing at the regional office in August 1995, the 
veteran stated that he had attempted to obtain medical 
records of his treatment in 1962 for swelling of the left leg 
on several occasions, but that he had been unsuccessful in 
obtaining those records.  He stated that he would attempt to 
obtain the records of his 1972 treatment at a private medical 
facility for swelling of the left leg.  

Subsequently, the veteran submitted a report showing his 
hospitalization for a few days in June 1973 for pain and 
swelling of the left ankle and left leg. A history showed 
similar episodes in 1941 and about 10 years previously.  
Physical examination revealed redness and swelling of the 
left ankle, with a positive Homan's sign.  The diagnosis was 
acute thrombophlebitis.  He received treatment, and improved.  

VA outpatient treatment reports were received for the period 
from early 1992 through 1994.  The veteran complained of 
occasional pain and numbness in the left arm and left elbow 
on occasion during this period of time.  X-rays of the left 
forearm in 1994 showed marked degenerative changes in the 
wrist and elbow joints.  In May 1993, the veteran complained 
of some pain in the left knee, and examination showed 
varicose veins in the left lower extremity and some 
tenderness in the calf area.  In June 1994, physical 
examination showed no swelling of the left ankle, but 
superficial varicosities.  

Pursuant to the Board's remand in June 1997, further VA 
outpatient treatment reports for the period after 1995 were 
received showing treatment for various disabilities unrelated 
to the present claim.  

On a VA vascular examination in October 1997, there was some 
hair loss and two-plus pitting edema of the lower 
extremities.  The veteran had palpable dorsalis pedis and 
posterior tibialis pulses bilaterally.  He had moderate 
varicosities of the left medial calf.  The diagnosis was left 
medial calf varicose veins, not symptomatic currently.  

On a VA neurological examination in November 1997, the 
veteran's medical history was reviewed.  The veteran stated 
that he had pain in the left forearm on overuse of the left 
hand and some difficulty grasping at times.  On physical 
examination, there was normal tone, bulk, and power 
throughout the upper extremities, aside from a mildly 
diminished muscle bulk in the left midforearm medially which 
corresponded to the gunshot wound.  There was no atrophy of 
the ulnar muscles or other muscles of the hands.  The left 
fifth digit was contracted and could not be extended.  There 
was a diminished pin sensation over the area of the scar on 
his left midforearm region.  There was also diminished pin, 
vibration, and temperature sense to the midcalf bilaterally, 
and midforearm bilaterally.  There was a diminished pin 
sensation in the left ulnar region of the left hand, which 
was mild.  The veteran also had mild tingling and numbness in 
the left ulnar distribution, with no accompanying motor 
weakness on testing of individual muscles.  Muscle bulk was 
retained.  An electromyogram was no recommended because there 
was no muscle weakness.  X-rays of the left forearm were 
unchanged.  The examiner expressed the opinion that the 
veteran's injury was somewhat of a nuisance, but showed no 
progression from previous records. The diagnostic impression 
was of a polyneuropathy of all extremities.

On a VA examination in May 1998, the veteran's medical 
history was reviewed.  The veteran stated that he seemed to 
have the same problems with his left arm as he had since the 
initial injury.  He complained of some weakness when pulling 
on an object or having to pick something up, and occasional 
tingling and pain in his fingers.  He stated that the pain 
was a cramping-type pain which was increased with activities 
that required him to hold his fingers in a curled position 
for extended periods of time.  He also complained of some 
tingling and numbness, with occasional throbbing pain, in the 
elbow.  He stated that he was retired, and worked mainly 
around the yard and at a local church.  

On physical examination, there was normal strength of the 
deltoid, biceps, and triceps muscles with elbow extension.  
The veteran had a 20-degree flexion contracture of the left 
elbow and approximately 145 degrees of active flexion.  There 
was mild crepitus.  Pronation and supination was to 85 
degrees.  There was some scarring on the dorsum aspect of the 
forearm approximately 3 centimeters distal to the elbow, and 
the exit wound at the juncture of the middle distal third of 
the forearm on the dorsal aspect.  There was some retraction 
in movement of the scar with active flexion and extension of 
the patient's wrist.  Strength of pronation and supination 
was 5/5.  Strength of the wrist in flexion was 5/5.  Strength 
of the wrist in extension was 4 plus/5, and strength of 
intrinsic musculature of the hand above the thenar and 
hypothenar imminence was 5/5.  There was no crepitus in the 
wrist.  

On sensory examination, there was mild decreased 
discrimination of both the ulnar and median aspect of 
approximately 11 millimeters on the fifth digit and 1 
centimeter on the distal aspect of the thumb.  There was also 
mild flexion contracture of the fifth digit.  The 
metacarpophalangeal joint could be passively extended, and 
the interphalangeal joint had approximately a 20-degree 
flexion contracture.  The distal interphalangeal joint had a 
30-degree flexion contracture.  The veteran was able to pick 
up a small object from the table, a paper clip, and a piece 
of paper.  X-rays of the left forearm from 1997 were reviewed 
and showed degenerative changes in the wrist and left elbow.  
An electromyogram report of April 1998 was interpreted as 
normal.

The diagnostic impressions included moderate degenerative 
changes of the left elbow, mild flexion contracture of the 
left fifth digit, residuals of gunshot wound of the left 
forearm, mild weakness of the wrist extensors, mild 
bowstringing of the tendons, and mild adhesion of the scar to 
the other tendons.  The examiner stated that there were mild 
symptoms of damage to Muscle Groups VII and VIII from the 
gunshot wound, manifested by veteran's weakness in wrist 
extension and mild adhesion of the scar to the underlying 
tendons, with mild bowstringing of the tendons upon active 
extension of the forearm.  

On a peripheral nerve examination in April 1998, the 
veteran's history was reviewed.  Physical examination showed 
a scar of the left forearm and contracture of the left fifth 
digit.  There was diminished sensation over the scar of the 
left midforearm.  There was diminished sensation to pinprick, 
vibration, and temperature sensation at the midcalf and 
midforearms bilaterally.  Muscle testing was normal.  An 
electromyogram was normal.  The diagnostic impression was 
residuals of gunshot wound, debilitating tingling and 
numbness sensation, with no weakness or unusual finding on 
muscle testing. The examiner expressed the opinion that there 
was no neurological injury as a result of the veteran's 
gunshot wound in service.  

The VA examiner in May 1998, after reviewing the veteran's 
records, expressed the opinion that the current examination 
of the left arm revealed the same range of motion, strength, 
and flexion contracture of the fifth digit which was found in 
1976.

In November 1998, a VA examiner who examined the veteran's 
records expressed the opinion that the veteran had cellulitis 
of the left ankle in service which resolved.  The examiner 
expressed the opinion that the varicose veins of the left 
calf that were currently present were unrelated to the 
cellulitis of the left ankle in service.  

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain or any symptom in service will permit service 
connection, first shown as a clear-cut clinical entity at 
some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  

For veterans who are former prisoners of war, certain 
diseases listed in 38 C.F.R. § 3.309(c) which become manifest 
to a degree of 10 percent or more at any time after discharge 
from service shall be presumed to have been incurred in 
service. 38 C.F.R. § 3.307. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, the U.S. 
Court of Appeals for Veterans Claims (Court) in Allen v. 
Brown, 7 Vet.App. 439 (1995) has determined that service 
connection is in order when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition.

The Board has determined that, in view of some of the recent 
medical examinations, the claim for service connection for 
phlebitis of the left lower extremity is well grounded.  The 
present medical records contain at least some medical 
evidence or medical history indicating a connection between 
the phlebitis and varicose veins diagnosed after service and 
the treatment in 1942.  See Caluza v. Brown, 7 Vet.App. 498 
(1995).  

In this case, the veteran was treated for pain and swelling 
of the left lower extremity in May 1942.  These symptoms 
cleared with treatment, and the service medical records are 
thereafter negative for any complaints, findings, or 
diagnoses relating to the symptoms.  The service medical 
records are completely negative for any complaints, findings, 
or diagnoses of phlebitis or varicose veins.  

The veteran has indicated that he had periodic problems with 
swelling of the left ankle after the incident in 1942.  
However, as just indicated, the service medical records, 
including examinations for discharge from service in 1945, 
enlistment in 1946, hospital records relating to treatment in 
1950, 1958, and 1960, and physical examinations in 1960 and 
1961 fail to demonstrate the presence of any complaints or 
findings indicative of continued problems with swelling of 
the left lower extremity, phlebitis, or varicose veins.  
Further, the veteran has not provided any contemporaneous 
statements from persons who served with him or have known him 
indicating the presence of any chronic leg disability during 
his service career.  In summary, there is significant and 
persuasive evidence that the veteran had an episode of 
cellulitis of the left ankle in 1942, that this resolved with 
treatment, and that it was an acute and transitory disorder.  
The evidence does not establish that there was chronic 
disability resulting from this disorder in service.  
38 C.F.R. § 3.303, 3.304.  

The veteran has stated that he received treatment for 
swelling and pain in the left ankle at an Army facility in 
1962, but that he has been unable to obtain these treatment 
records after numerous attempts.  The Board does not believe 
that another attempt would lead to a different result.  There 
is no available medical evidence that the veteran's varicose 
veins, phlebitis, or thrombophlebitis of the left ankle can 
be presumed to have been incurred in service.  The veteran 
did obtain treatment records showing that he was treated for 
thrombophlebitis of the left ankle in 1973, and that he has 
had occasional problems since that time with varicose veins 
and possible phlebitis resulting from such varicose veins.  
The veteran provided a history in 1973 that he had similar 
episodes in 1941 and about 10 years previously.  

Further, the veteran provided statements on more recent 
examinations and more recent statements that his chronic 
symptoms of phlebitis and varicose veins were connected to 
the disorder treated in 1942.  The veteran's history in 1973, 
and his more recent statements, merely provides some evidence 
that the veteran had an episode of swelling in the leg in 
1942, and that he believed that the swelling in the leg in 
1962 and 1973 were connected to the episode in 1942.  
However, in fact, the veteran, as a lay person, is not 
competent to make such a medical determination.  While the 
veteran may describe his symptoms, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to that effect is required.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993). 

A VA examiner actually expressed the opinion recently that 
the veteran had cellulitis of the left ankle in service which 
resolved, and that the current varicose veins of the left 
calf are unrelated to the cellulitis of the left ankle 
treated in service.  The present evidence fails to show any 
medical opinion establishing a causal connection between the 
thrombophlebitis, phlebitis, and varicose veins first found 
and diagnosed after service and the acute and transitory 
cellulitis in service.  The present evidence fails to contain 
any medical opinion establishing a causal connection between 
the thrombophlebitis, phlebitis, and varicose veins first 
found and diagnosed after service and the veteran's service, 
or any incident in service.

In this regard, it is noted that the veteran was a prisoner 
of war for 2 years during World War II.  However, the veteran 
has not contended, and the evidence does not demonstrate, 
that phlebitis or varicose veins are related to his prisoner 
of war status.  Further, these disabilities are not listed as 
disabilities subject to the presumptions applicable to former 
prisoners of war.  See 38 C.F.R. §§ 3.307, 3.309.  The Board 
has also considered the provisions of 38 C.F.R. § 3.304.  
Again, the veteran has not contended, and the evidence does 
not demonstrate, that phlebitis or varicose veins are related 
to the veteran's combat or prisoner of war status.

In summary, the present record establishes that the 
cellulitis treated in 1942 was acute and transitory in nature 
and did not represent a chronic disease process.  38 C.F.R. 
§ 3.303.  There was no continuity of symptomatology after 
1942, and the medical evidence fails to adequately support a 
finding of an etiological link between the thrombophlebitis, 
phlebitis, and varicose veins first shown after discharge 
from service and the isolated treatment of cellulitis in 
1942.  Finally, the present record fails to demonstrate that 
the current phlebitis, varicose veins, or thrombophlebitis 
found after service was etiologically related to the 
veteran's service, his combat experiences, his prisoner of 
war status, or any service-connected disability.  It has not 
been shown that these disorders have been aggravated by any 
service-connected disability.  As a result, the veteran does 
not meet the criteria to establish service connection for 
phlebitis of the left leg.

A veteran's assertion of an increase in the severity of his 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
increased ratings issues has been obtained.  The veteran's 
medical history, current clinical manifestations, and any 
disability due to pain, weakness, fatigue, and limitation of 
function of an affected joint beyond the reflected by 
limitation of motion of such joint has been reviewed in the 
context of all applicable regulations. See DeLuca v. Brown, 
6 Vet. App. 321 (1993), and 38 C.F.R. §§ 4.40-4.59.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disabilities.  Separate diagnostic codes 
identify the various disabilities.  In this regard, the VA's 
Schedule for Rating Disabilities was amended recently with 
regard to the criteria for classifying and determining the 
severity of muscle injuries from gunshot wounds, effective 
from July 3, 1997.  The veteran's disability of the left 
forearm, with damage to Muscle Group VII and VIII, will be 
evaluated under the old criteria prior to July 3, 1997.  In 
evaluating this case subsequent to July 3, 1997, the amended 
criteria is neither more than less favorable to the veteran 
than the old criteria under the circumstances in this case, 
and both criteria will be utilized to evaluate the veteran's 
claim.  

Under Diagnostic Code 5308, damage to Muscle Group VIII, 
affecting the functions of the wrist, fingers, and thumb, a 
20 percent evaluation is the maximum assigned for severe 
disability of the minor extremity.  Under Diagnostic 
Code 5307, damage to Muscle Group VII, a 30 percent 
evaluation is the maximum assigned for severe disability, 
damage to the functioning of the wrist and fingers.  

In this case, the regional office has determined that under 
the old or new criteria for gunshot wounds involving Muscle 
Group VII or VIII, the veteran's disability of the left 
forearm can be characterized as severely disabling.  He is 
receiving the maximum evaluation for disability involving the 
adverse function in the left wrist and fingers.  He can not 
receive separate evaluations for the injury to each muscle 
group, as each muscle group affects the same function.  A 
separate evaluation for injury to Muscle Group VII and VIII 
would be duplicative.  38 C.F.R. § 4.14.  

In fact, recent examinations have demonstrated some sensory 
deprivation, some occasional pain, and occasional loss of 
grasping power on extended use.  Muscle testing was normal.  
An electromyogram was normal.  There are degenerative changes 
in the left wrist and a contraction of the fifth finger.  The 
evidence shows that the veteran was able to work for many 
years with use of the left hand and wrist, without 
significant loss of time from work or loss of ability at 
work.  A recent VA examiner expressed the opinion that the 
veteran's disability resulting from the gunshot wound has 
undergone no essential change between 1976 and the present.  
In summary, the veteran has been adequately compensated for 
the pain, fatigue, and loss of function in the wrist and 
fingers resulting from the gunshot wound.  The criteria for a 
rating in excess of 30 percent for residuals of the gunshot 
wound to the left forearm, with damage to Muscle Group VII 
and VIII, have not been met.  

The veteran also has a flexion contracture of the left elbow.  
Under Diagnostic Codes 5206-5207, a 20 percent evaluation 
will be assigned for the minor arm where flexion is limited 
to 90 degrees, or extension is limited to 75 degrees.  A 
10 percent evaluation will be assigned where flexion is 
limited to 100 degrees, or extension is limited to 60 
degrees.  A 20 percent evaluation will also be assigned where 
flexion is limited to 100 degrees and extension to 45 
degrees.

In this case, the fracture of the ulna healed, and there is 
no evidence of malunion or malunion.  The veteran does have a 
contracture of 20 degrees of the forearm, but there is no 
limitation of flexion to 90 degrees or limitation of 
extension to 75 degrees.  The veteran does have arthritic 
changes in the elbow, and he does complain of occasional pain 
and tingling in the left elbow.  However, the 10 percent 
rating does compensate him for the pain, loss of function, 
and loss of motion of the left elbow.  The schedular criteria 
for a rating in excess of 10 percent for disability of the 
left elbow have not been met.  

Finally, the veteran has a tender, adherent scar on the left 
forearm.  Under Diagnostic Codes 7803 and 7804, a 10 percent 
evaluation will be assigned for scars, where they are 
superficial, poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration.  Scars can 
also be rated on the limitation of function of the part 
affected.  

In this case, the veteran has not complained of undue pain or 
loss of function as the result of the gunshot wound scar.  
There is some tenderness and pain on occasion, and he has 
received a 10 percent evaluation, which is the maximum 
evaluation for a tender scar.  The scar does adhere, and does 
affect, somewhat, the tendons and functions in the wrist and 
hand.  However, since he is already being compensated for the 
damage to the muscles of Group VII and VIII affecting the 
functions of the wrist, hand, and fingers, further 
compensation for this same loss of function would be 
duplicative.  The veteran does not meet the criteria for a 
rating in excess of 10 percent for a tender scar on the 
forearm.  


ORDER

Entitlement to service connection for phlebitis of the left 
lower extremity is not established.  

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound of the left forearm, with impairment of 
Muscle Groups VII and VIII, in excess of 10 percent for 
flexion contracture of the left elbow, and in excess of 
10 percent for a scar of the left forearm is not established.  
The benefits sought on appeal are denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

